DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on September 9, 2022, claims 1-8 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a ground(s) of rejection. Applicant has amended claims 1-8. 
	In view of the amendment of the claims and applicant’s remarks, the rejection of the claims under 35 U.S.C. 112(a) and 112(b) had been withdrawn. 

                                     CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detection element configured to detect a change in physical quantity; a calculator unit configured to calculate a detection value according to the 5physical quantity detected by the detection element; an abnormality determiner configured to determine whether abnormality occurs …; and 10a control calculator configured to perform a control calculation by using the detection value … as cited in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the terms “detection element” and “calculator unit” refer to sensor and the terms “abnormality determiner,” and “control calculator” refer to first / second controller (see specification (Pub. No. - US 2020/0307683) par. 34-39, 41, 46-48, 68, 89, 91).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji (JP 2005319931– Machine Translation). 

Regarding claims 1 and 8, Yuji  discloses a power steering control apparatus and method comprising:
a detection element (e.g., torque detection means / torque sensor 3) configured to detect a change in physical quantity (e.g., torque detection means / torque sensor 3 configured to detect steering signal / force– see par. 10 and Figures 1-2); 
a calculator unit (e.g., torque detection means / torque sensor 3) configured to calculate a detection value according to the physical quantity detected by the detection element (e.g., torque detection means / torque sensor 3 configured to determine  steering torque based  detected signal / force – see par. 8 and 10-11, 17); 
a non-volatile storage (e.g., EEPROM) configured to store a plurality of correction values that correspond to a detection value to correct an error of the detection value (e.g., the EEPROM configured to store correction values of the torque sensor signal(s) – see par. 13-14, 8, 2); 
an abnormality determiner (e.g., a correction value abnormality detection means) configured to determine whether an abnormality occurs in each of the plurality of correction values (e.g., correction value abnormality detection means for detecting abnormality of the correction value(s) par. 8 and 15, 37); and 
a control calculator (e.g., ECU 5 / sub-microcomputer 13) configured to perform a control calculation by using the detection value corrected by any one of the plurality of correction values upon determining that an abnormality has not occurred (e.g., the ECU 5 / sub-microcomputer 13 configured to determine whether the read correction value from the EEPROM 17 is normal; if the result is normal, the determination flag (flag) is cleared in step S103, and the correction value ADJ1 read from the EEPROM 17 is substituted into the correction value ADJ2. When the flag is clear, torque signal T1 is corrected according to the correction value ADJ2 – see par. 14-17, 19 and Figures 2-4, 11-12 ).

Regarding claim 7, Yuji  discloses a power steering control apparatus and method wherein the plurality of correction values for the correction of the same detection value are respectively stored as different data (e.g., In step S101, the correction value ADJ1 is read from the EEPROM 17. In step S102, it is checked whether the read value is normal. The correction values are stored at two addresses in the EEPROM 17, and the correction values stored at the two positions are compared at the time of reading – see par. 14).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP 2005319931– Machine Translation) in view of Kuwahara et al. (Pub. No.: US 2015/0226627).

Regarding claim 2, Yuji  discloses a power steering control apparatus and method for implementing correction value(s) ADJ2 for torque sensor signal(s) T1 having an offset error when the read correction value from the EEPROM 12 is determined to be normal – flag is clear (e.g., limitation: each of the plurality of correction values is a value for correcting the error of the detection value of the main element) – see par. 14-17, 19 and Figures 2-4, 11-12.
However, Yuji fails to specifically disclose wherein the detection element includes a main element which yields the detection value having a normality determination for use in the calculation by the control calculator and a sub element which monitors the main element.
However, in the same field of endeavor, Kuwahara et al. teach the implementation of a first signal processing circuit 50a (e.g., limitation: main element) and a second signal processing circuit 50b (e.g., limitation: sub element) within a torque sensor 20 to output main torque signal Tma and sub torque signal Tsa, wherein Tma and Tsa are analyzed to determine abnormality within the signals and provide proper control adjustment of a power steering system – see par. 77, 79, 82-83, 90-95, 106-108. 
Given the teaching of Kuwahara et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Yuji’s invention to incorporate, within the torque detection means / torque sensor 3, first signal processing circuit  and a second signal processing circuit to output main torque signal   and sub torque signal as taught by Kuwahara et al., because the modification would enhance a power steering control system configured to correct error in the torque signal based on abnormality within the torque signals and provide proper control adjustment of a power steering system.   
 
Regarding claim 3, Yuji  discloses an ECU 5 (e.g., limitation: controller) comprising the EEPROM, a correction value abnormality detection means and sub-microcomputer 13 (e.g., limitation: a controller including the control calculator, the non-volatile storage and the abnormality determiner) - par. 8 and 14-15, 19, 37 and Figures 2-4. 
However, Yuji fails to specifically disclose a sensor including a sensor storage configured to store an inter-sensor error correction value that corrects the error of the detection value detection error among the main element and the sub element together with the main element, the sub element, and the calculator unit, wherein the sensor corrects the detection value of the sub element by the inter-sensor error correction value, and outputs the corrected value to the controller.
 
However, in the same field of endeavor, Kuwahara et al. teach the implementation of temporary storage units 60a and 60 and memory C, within the torque sensor, to store correction value(s) for the first signal processing circuits (50a (e.g., limitation: main element) and the second signal processing circuit 50b (e.g., limitation: sub element) and use them to correct error of internal sensor torque signal and output corrected signals Tsa and Tma - see par. 157-161, 165, Figures 18-19, 77, 106-108.   
Given the teaching of Kuwahara et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Yuji’s invention to incorporate, within the torque detection means / torque sensor 3, at least one memory to store correction value(s) for signals of sensor processing circuits as taught by Kuwahara et al., because the modification would enhance a power steering control system configured to correct error of the torque signal within the torque sensor and provide proper control adjustment of a power steering system.   

Regarding claim 5, Yuji  discloses torque detection means / torque sensor 3 and an ECU configured to process multiple steering torque signals T1 from torque detection means / torque sensor 3 and the implementation of EEPROM 17 within a ECU 5 to store correction values of the torque sensor signal(s)  – see par. 2, 8, 10-11, 13-14, 15, and 17 and Figure 2.
However, Yuji fails to specifically disclose the detection value after correction with a reference value in the sensor is output from the sensor to the controller, and the plurality of controllers share the correction value of the plurality of correction values by communication.
However, in the same field of endeavor, Kuwahara et al. teach the implementation of stored correction value(s) for the first signal processing circuits (50a and the second signal processing circuit 50b of torque sensor(s) and use them to correct error of internal sensor torque signal and output corrected signals Tsa and Tma to ECU 15 comprising two circuit units (e.g., limitation: the plurality of controllers ) - see par. 145-154, 157-161, 165, Figures 18-19, 77, 106-108. 
As Yuji  discloses the implementation of EEPROM 17 within a ECU 5 to store correction values of the torque sensor signal(s) and given the teaching of Kuwahara et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Yuji’s invention to incorporate, within the ECU of Yuji’s invention, two circuit units sharing the EEPROM to process corrected signals from torque sensor units as taught by Kuwahara et al., because the modification would enhance a power steering control system configured to process signals from multiple torque sensor units to increase reliability in case an abnormality occurs in one of the sensor while providing correct error for the torque signal in each circuit units of the ECU and proper control adjustment of a power steering system.   

Regarding claim 6, Yuji  discloses the implementation of EEPROM 17 within a ECU 5 to store correction values of the torque sensor signal(s) – see par. 13-14, 8, 2 and Figure 2.
However, Yuji fails to specifically disclose wherein the controller is provided in plural units, and the plurality of correction values for the correction of the same detection value are respectively stored in the non-volatile storage of different controllers. 
 However, in the same field of endeavor, Kuwahara et al. teach the implementation of ECU 15 comprising two circuit units to process signals from at least two torque sensor units to increase reliability in case an abnormality occurs in one of the sensor – see par. 145-154 and Figures 10-17.   
As Yuji  discloses the implementation of EEPROM 17 within a ECU 5 to store correction values of the torque sensor signal(s) and given the teaching of Kuwahara et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Yuji’s invention to incorporate, within the ECU of Yuji’s invention, two circuit units with their own respective EEPROM to process signals from at least two torque sensor units as taught by Kuwahara et al., because the modification would enhance a power steering control system configured to process signals from multiple torque sensor units to increase reliability in case an abnormality occurs in one of the sensor while providing correct error for the torque signal in each circuit units of the ECU and proper control adjustment of a power steering system.   


Allowable Subject Matter

Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664  
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664